Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action.  Claims 1, 4, 6, 8, 11, 13-15, 18, and 20-23 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.

Applicant’s Amendments
Applicant’s amendments are acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 8, 11, 13-15, 18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 4, 6, 8, 11, 13-15, 18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, Claims 1, 4, 6, 8, 11, 13-15, 18, and 20-23 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, 
Claims 1, 4, 6, 8, 11, 13-15, 18, and 20-23 falls within a statutory class of process, machine, manufacture, or composition of matter.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8 and 15 includes limitations reciting functionality for analyzing long term risks by:
building a representation of a risk model based on inputs…
a three-tier hierarchy including:  
one or more risk factor nodes wherein each risk factor includes a set of states and a conditional probability of each state…
one or more risk event nodes…wherein each risk event node represents a risk event as a discrete-state probability…
one or more impact nodes…wherein each impact node includes a probabilistic characterization of a severity and a duration…
processing the representation and computing predicted outcomes
generate a JSON representation of a portion of the risk model and a graphical representation of the risk model…one or more realizations of risk
These limitations describe an abstract idea reasonably categorized as 
Mental processes because the building, processing, computing, and generating are evaluations that can be performed in the human mind.  
Certain methods of organizing human activity because the 3-tier node hierarchy, in view of Figure 3 of Applicant’s Spec (“Political Unrest” “Civil War”), manages personal behavior (including following rules or instructions).	
Examiner notes the phrase “based on user entry into a table via a graphical user interface” is not positively recited. 
Similarly, Claims 4, 6, 11, 13-14, and 18 describe descriptive data and further narrow the abstract idea described above. 
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claims 1, 8, and 15 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the knowledgebase, builder, engine, computer program product, computer readable storage medium, and user interface.  When considered in view of the claim as a whole, Examiner submits that these additional elements that integrate the abstract idea into a practical application because, in view of Figure 1 and the associated paragraphs of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).   
With respect to the generically recited interface that receives inputs - the ability to use an interface to receive inputs is considered insignificant extra solution activity because it collects data.  In addition, the storing or accessing risk information associated with at least one domain recites elements for retrieving and storing data and amount to insignificant extrasolution data gathering/storing activities to the judicial exception. The elements for displaying data amount to insignificant extrasolution data presenting activities to the judicial exception
As a result, claim 1, 8, and 15 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 2-6, 9-13, and 16-20 do not include any additional elements beyond those recited with respect to Claims 1, 8, and 15.  Claims 7 and 14 further provide an input element which is mere data gathering/data exchange and insignificant extrasolution activities. Claims 21-23, the operating a system of oil wells in accordance with the realizations of risk recite insignificant extrasolution activities.
As a result, Claims 1, 4, 6, 8, 11, 13-15, 18, and 20-23  do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1, 11, and 20 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework.  These additional elements include the knowledgebase, builder, engine, computer program product, computer readable storage medium, and user interface.   Examiner submits that the additional elements do not amount to significantly more than the abstract idea because, in view of Figure 1 and the associated paragraphs of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f), and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   
The generically recited interface recites generic computing elements performing generic functions, and the receiving of inputs recites additional elements that are well-understood, routine, and conventional computing functions for receiving data.  The storing or accessing risk information associated with at least one domain also recites elements that are well-understood, routine, and conventional for storing/receiving data under MPEP 2106.05(d)(ll)(i),(iv).  The displaying elements do not amount to significantly more because based on the case law in MPEP 2106.05(d) providing a result or transmitting a display, even an updated display, is well-understood, routine and conventional activity.
As a result, claims 1, 8, and 15 do not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
Claims 2-6, 9-13, and 16-20 do not include any additional elements beyond those recited with respect to Claims 1, 8, and 15.  Claims 7 and 14 further provide an input element which is equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)(II)(i))). Claims 21-23, the operating a system of oil wells in accordance with the realizations of risk recite well-understood routine and conventional activity in view of Applicant’s Spec, 0002-0003. 
As a result, Claims 1, 4, 6, 8, 11, 13-15, 18, and 20-23 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong.  
Accordingly, Claims 1, 4, 6, 8, 11, 13-15, 18, and 20-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Applicant’s Arguments
With respect to 101 – See Updated 101 Rejection.
Applicant argues:

    PNG
    media_image1.png
    169
    764
    media_image1.png
    Greyscale

Examiner responds the claims recite improvements that amount to no more than business improvements associated with analyzing long term risks by building a representation of a risk model based on inputs including one or more risk factor nodes, one or more risk event nodes, one or more impact nodes, processing the representation, computing predicted outcomes, and generating a JSON representation of a portion of the risk model and a graphical representation of the risk model. The claims utilize generic computer technology as a tool to perform the recited abstract idea.  
Examiner recommends language similar to “execute or apply the json to run the risk model” to help overcome 101. 
Applicant’s arguments have been fully considered but are moot in view of reevaluation of Bassett in view of Hu 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 13-15, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bassett (2016/0205122) in view of Hu (2015/0278729)

Regarding Claim 1, Bassett discloses:   
A risk system for analyzing long-term risks (Figure 6, 0056-0060, 0103) comprising: 
a memory embodying computer executable instruction and at least one processor, coupled to the memory, and operative by the computer executable instructions to (0103-CPU linked to memory) 
instantiate a risk knowledgebase that includes risk information associated with at least one domain; (Figure 6, 0060 - …A local representation of the graph (risk information) is stored in graph storage 625.  (risk knowledgebase) 
0069- ……The GUI provides the ability to edit the CPTs saving them back to the graph…);  
Figure 1, Tables 1-4- risk associated with protecting property (ie. diamond) (domain)) 
instantiate a risk model builder that builds a representation of a risk model based on inputs from a user interface and the risk knowledgebase, wherein the wherein the risk model comprises a three-tier hierarchy (0060 . …The Graphical User Interface modules 621 (risk model builder) include a graph renderer 624, a node and edge editor 623, and a conditional probability table input and simplifier 622. 
0068(bottom) - The input process can be simplified by applying the `true` value entered in a CPT case to all `true` values lower in the CPT.  In this embodiment, the these simplifications are combined to allow an analyst to choose a conjunctive or complimentary CPT, enter a value for the first potentially `true` case (input), and have all further `true` and `false` values automatically filled in. Should the analyst desire a more complex CPT, they may easily edit it (input).  
0069- ….The GUI provides the ability to edit the CPTs, saving them back to the graph….In support of visualizing the parent-child relationships expressed in a given CPT, a web canvas is implemented in which the node represented by the CPT and its parents are rendered.
Figure 1, Table 4-  the 3-tier hierarchy: Threat Actor and Events/Conditions (First Tier)-  Subsequent Events/ Condition (Second Tier)-  Subsequent Event Goal (ie. “Threat Has Our diamond” or “We Don’t Have Our Diamond” (Third Tier)) 
and includes: one or more risk factor nodes, wherein each risk factor node includes a set of states and a conditional probability for each state that influences whether or not an associated risk event occurs, and wherein each risk factor node models an influencer that impacts the risk event nodes, and where every parent node of a node that includes a set of states and a conditional probability for each state that influences whether or not an associated risk event occurs is one of the risk factor nodes, (Figure 1, Tables 7-11- first sequential set of nodes from top of attack path (risk factor nodes);  each node includes  “True” or “False” state with probabilities that influence whether a next set of nodes (risk events) occurs; the name of the node is the influencer being modeled with the probabilities;  
0018… Attack paths begin with a threat actor, progress through events and conditions (risk factor nodes), and end in a consequence which is an absorbing state represented by a condition). 
0038, Table 8- 10 - Example: 956 as a risk factor node in Table 9 is either True or False (set of states) with conditional probabilities influencing whether 959 event in Table 10 occurs; 959 was also dependent on Parent 977 from Table 8)  
[0020] By building the attack graph using analyst and intelligence attack paths and using Bayesian Network (BN) Conditional Probability Tables (CPTs) to 
account for pre-cursor attributes.…) 
Bassett further discloses: 
one or more risk event nodes, wherein the risk event nodes comprise potential events resulting from a corresponding risk factor, wherein each risk event node represents a risk event as a discrete-state probability conditioned on risk factor parameters, and wherein each risk event node has a representation of a variable in the risk model defining a frequency of events potentially occurring in a time period of interest, and wherein every node that comprises at least one of the potential events resulting from the corresponding risk factor has a hierarchical parent node that is one of the risk factor nodes, (Figure 1-Next set of nodes in attack graph (risk event nodes); Example: Node 957 
[0039] Node 957 in FIG. 1 represents a complementary relationship representing that the thief may either steal our key first OR proceed directly to identifying the location of our safe.  Table 11 depicts the CPT (discrete-state probability) associated with this relationship.  In this table, we see that if both 954 and 959 our false, then 957 will be false.  However, if either 954 or 959 are true, there is an 80% chance the 957 will be true (the thief finds our safe). 
 (0022(bottom) –…Equivalently, among all attackers that attempt to compromise the given information system during any given time period, p(X) is the percentage of attackers that can, and will reach node X (the variable) (the probability defines the amount/frequency that reaches in the time period))
Figure 1, Tables 7-11- the parents of the risk event nodes are the first sequential set of nodes at the top of the attack path (risk factor nodes))
and one or more impact nodes; wherein each impact node includes a probabilistic characterization of a severity and a duration of a risk event onset, and wherein every node that includes a probabilistic characterization of a severity and a duration of a risk event onset has a hierarchical parent node that is one of the risk event nodes; (Figure 1 - a node below the risk event node in the attack graph (“impact” node);  Example: Node 964 – “We Do Not Have Our Diamond”; 
051, Table 16 -CPT for Node 964 with probabilities of “true”;
0022(bottom) – “…Equivalently, among all attackers that attempt to compromise the given information system during any given time period (the duration), p(X) is the percentage of attackers that can, and will reach node X. (severity as the number of attackers that reach the node);
the risk event nodes above the impact nodes are the parent nodes)    
instantiate a risk simulation engine that processes the representation and computes predicted outcomes, and generates a JavaScript Object Notation (JSON) representation of a portion of the risk model and a graphical representation of the risk model generated by the risk model builder based on user entry into a table via a graphical user interface, and displays the JavaScript Object Notation (JSON) representation of the portion of the risk model, the graphical representation of the risk model generated by the risk model builder, and one or more realizations of risk  (Figure 6 - GUI 621 modules (risk simulation engine) including CPT Input and simplifier 622, node/edge editor 623, and Graph Renderer 624 
[0056] FIG. 6 shows a summarized system diagram of the system for graph generation and storage utilized in one embodiment of the present invention.     
 0066-“…The necessary attributes to appropriately articulate the likelihood of the attack paths within the graph are identified. Additionally, the data tables representing the graph are also generated. For the purposes of manipulating the graph, the data tables provide a more consistent format for editing (user entry in a table).…” 
0068- “…In this embodiment, the these simplifications are combined to allow an analyst to choose a conjunctive or complimentary CPT, enter a value for the first potentially ‘true’ case, and have all further ‘true’ and ‘false’ values automatically filled in (computed predicting outcomes; displayed realizations of risk). Should the analyst desire a more complex CPT, they may easily edit it. In one embodiment, to facilitate transfer of CPTs, CPTS are represented in JavaScript Object Notation (JSON) (JSON representation) as documented in Attachment 3: Conditional Probability Tables in JSON).”
 [0069] In support of this example approach, a Graphical User Interface (GUI) implemented in HyperText Markup Language (HTML), Cascading Style Sheets (CSS), and Javascript has been prototyped. It retrieves the JSON representation of the graph over a websocket. (JSON representation) If no CPT exists, the GUI dynamically creates a table representing all nodes and sub-tables representing all CPTs….The GUI provides the ability to edit the CPTs, saving them back to the graph….In support of visualizing the parent-child relationships expressed in a given CPT, a web canvas is implemented in which the node represented by the CPT and its parents are rendered.)
While Bassett discloses that each risk factor node models an influencer that impacts the risk event nodes (See Figure 1, Table 7- Node 954 Thief (the first node in the hierarchy) models “Thief” but not a “variety of influencers”)
Basset does not explicitly state each risk factor node models a variety of influencers that impact the risk event nodes. 
Hu, directed to scoring asset risk, discloses determines node’s risks based on multiple influencers [0047] Then, element 110 initializes node risks. Indeed, in certain exemplary embodiments, the present invention computes a reputation for each entity with respect to the risk that entity poses to the high value asset. We may treat each entity as associated with a random variable Xε{x.sub.g, x.sub.b}, where X.sub.g is a “good” label and x.sub.b is a “bad” (or malicious) label…..Note that these two probabilities P(x.sub.g) and P(x.sub.b) sum to one.
[0085] ... A device's initial reputation can be determined, for example, by its available properties. Such available properties may include: device type (i.e. mobile devices, laptop, desktop, workstation, etc), operating system (OS) type (i.e. Windows, linux, MAC, android, iOS, etc), configuration (i.e. patch level, firewall configuration, freshness of AV signatures, etc), and security events (i.e. alerts from IDS, IPS systems for the devices, etc).
[0086] An exponential mapping function can be used to convert these characteristics into the initial reputation:
[0087] initial device reputation: DR=e.sub.−1*wd*w(device-property)
[0088] where w(device-property) is a weight derived from the above mentioned characteristics.
[0089] For example, a high weight should be assigned to a device that is running an out-of-date operating system with unpatched security vulnerabilities…
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bassett’s risk model to include Hu’s variety of influencers, accounting for a variety of node properties in assessing risk, increasing accuracy in risk predictions (0047, 0085-0089) 

Regarding Claim 4, Bassett in view of Hu discloses The risk system of claim 1, wherein each risk event node includes a type and duration. (Tables 3-4-- “Event” is a type compared to Condition, Actor etc.  0022(bottom) –… Equivalently, among all attackers that attempt to compromise the given information system during any given time period (the given time as the duration), p(X) is the percentage of attackers that can, and will reach node X.) 

Regarding Claim 6, Bassett in view of Hu discloses The risk system of claim 1, wherein each impact node includes a discrete or continuous distribution. (0020, 0050- Bayesian Network (BN) Conditional Probability Tables (CPTs) (discrete distribution) account for pre-cursor attributes) 
0051 - …Table 16 represents the implicit CPT for the consequence Node N964…)

Regarding Claim 7, Bassett in view of Hu discloses The risk system of claim 1, wherein the risk simulation engine provides an input into which a set of parameters can be entered for a risk mode representation. 
0066-“… Additionally, the data tables representing the graph are also generated. For the purposes of manipulating the graph, the data tables provide a more consistent format for editing.…” 
Penetration Testing 
 [0100] In some embodiments, the attack graph may be used for penetration 
testing.  By using the attack graph as an input to a penetration test tool, a 
penetration test may be made repeatable and deterministic while accurately 
covering all attack paths of interest. 
 [0101] In some embodiments, the penetration test tool would determine which nodes it had reached in an attack graph and then attempt to execute the child event nodes when all parent node requirements were satisfied according to the conditional probability table.  After executing an event node, the penetration 
test tool would reassess which condition nodes were now true and update the 
reached nodes in the attack graph accordingly.  The penetration test tool would 
repeat the process until a consequence was reach or it could progress no 
further. 
 Training -  [0102] In some embodiments, the attack graph may be used for incident response training.  In these embodiments, an attack tool would execute or simulate the events and conditions in the attack graph as well as the observables which would be generated by those events and conditions.  The trainee would receive the output of those observables, helping them identify attacks and allowing them to practice defending against them.  In some embodiments, the execution would be repeatable to allow repeated training and testing.  In other embodiments, the execution would be randomly chosen allowing for variety in training.)

Claims 8, 11, 13 stand rejected based on the same citations and rationale as applied to Claims 1, 4, 6, respectively.

Claims 15, 18, and 20 stand rejected based on the same citations and rationale as applied to Claims 1, 4, 6, respectively.

Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bassett in view of Hu in view of Sefland (2012/0179508) 

Regarding Claim 21, Bassett discloses: The risk system of claim 1, wherein the risk simulation engine operates a system in accordance with the realizations of risk. 
Figure 6 - GUI 621 modules (risk simulation engine) including CPT Input and simplifier 622, node/edge editor 623, and Graph Renderer 624 
[0056] FIG. 6 shows a summarized system diagram of the system for graph generation and storage utilized in one embodiment of the present invention.     
0100-0101 - Penetration Testing 
 [0100] In some embodiments, the attack graph may be used for penetration 
testing.  By using the attack graph as an input to a penetration test tool, a 
penetration test may be made repeatable and deterministic while accurately 
covering all attack paths of interest. 
 [0101] In some embodiments, the penetration test tool would determine which nodes it had reached in an attack graph and then attempt to execute the child event nodes when all parent node requirements were satisfied according to the conditional probability table.  After executing an event node, the penetration 
test tool would reassess which condition nodes were now true and update the 
reached nodes in the attack graph accordingly.  The penetration test tool would 
repeat the process until a consequence was reach or it could progress no 
further. 
Incident Response Training   
[0102] In some embodiments, the attack graph may be used for incident response training.  In these embodiments, an attack tool would execute or simulate the events and conditions in the attack graph as well as the observables which would be generated by those events and conditions.  The trainee would receive the output of those observables, helping them identify attacks and allowing them to practice defending against them.  In some embodiments, the execution would be repeatable to allow repeated training and testing.  In other embodiments, the execution would be randomly chosen allowing for variety in training.)
While Bassett does not appear to explicitly state: a system of oil wells, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific type of system utilized.  Further, the structural elements remain the same regardless of the type of system utilized.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.
Examiner has applied art in the interest of expediting prosecution. 
Sefland, “Tool for Controlling Complex Systems,” in analogous art, discloses this limitation (0036 - As shown in FIG. 2, the stakeholders 30 mutually influence one another as represented by parameters F, and also affect the stages 20 depending on roles that the stakeholders 30 exercise when implementing the stages 20.  The stages 20 relate to a technical system which has a technical effect, for example a configuration of oil wells, and wind turbine park, an atomic power reactor, and so forth.
[0121] The tool optionally includes a "panic button" for use in an event that 
the process controlled by the tool comes out of control, for example with 
corresponding technical and/or financial risk.  The tool functions to seek for 
combinations of Stakeholder Risk Index which deviate from a normal average in 
the aforesaid database, namely to provide visibility regarding possible problem 
areas in the project X, and to give other error indications such as lack of 
information and/or contradictory information.  Optionally, the tool  is operable to implement simulations, for example: 
[0122] (i) to simulate whether or not the identity I1 executes the activity A in the first stage 20A of the project X; compared with 
[0123] (ii) to simulate whether or not the identity I2 executes the activity A in the first stage 20A, compared with 
[0124] (iii) to simulate whether or not the identity I1 executes the activity A in other stages 20B, 20C, 20D of the project X. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Sefland’s system of oil wells with Bassett’s in view of Hu’s system, because this would help “provide visibility regarding possible problem areas in a project,” (0121-0124) within a technical system such as a configuration of oil wells. (0036)

Claims 22-23 stand rejected based on the same citations and rationale as applied to Claim 21, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayesian networks: A guide for their application in natural resource management and policy, Australian Government, Department of the Environment, Water, Heritage, and the Arts, Landscape Logic, Published March 2010, Page 1-48
Page 6-Bayes Theroem describing probabilities of each state
      \
    PNG
    media_image2.png
    646
    749
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623